PETRELLA, P.J.A.D.
concurring.
Although I concur with the opinion of the court, I am of the view that appellants are entitled to prevail on other grounds which should be addressed. The regulations of the so-called “Salary Adjustment Committee” (SAC) concededly do not comply with the Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 et seq. Those regulations have been challenged on this appeal. The applicability of the APA has been briefed and is before us. Moreover, since the trial judge had transferred the dispute to SAC it is appropriate to focus on that entity and the basis for its authority.
I agree that an Appropriations Act may contain limitations, restrictions, or conditions on the expenditures of appropriated monies, see Karcher v. Kean, 97 N.J. 483, 504-506, 479 A.2d 03 (1984). The question becomes not only whether the Legislature intended, separately or in a series of annual Appropriations Acts, to repeal provisions of Title 39, but also whether it intended to repose in three designated state officials (called SAC) the authority to adopt regulations and to act not only </Mim'-legislatively, but perhaps gwasi-judicially, without being subject to the APA and with no more permanency in state *320government than the prospect of renewed annual existence in future Appropriations Acts. Indeed, SAC appears not only to be acting gwosz-legislatively in adopting “rules and regulations,” but acting “gwasí-judicially” in ruling on contested matters as witnessed by this appeal.
SAC has not been allocated to any state department. Allocation to executive departments for other than temporary commissions for special purposes is the usual requirement under N.J. Const. (1947), Art. V, § IV, 111, which states:
I. All executive and administrative offices, departments, and instrumentalities of the State government, including the offices of Secretary of State and Attorney General, and their respective functions, powers and duties, shall be allocated by law among and within not more than twenty principal departments, in such manner as to group the same according to major purposes so far as practicable. Temporary commissions for special purposes may, however, be established by law and such commissions need not be allocated within a principal department.
Nothing in any legislation indicates any intent that the respondents, three individuals named in various Appropriations Acts over a number of years, with status renewed only on an annual basis, constitute a temporary commission within the meaning of the quoted constitutional provision.1 Thus, concerns arise concerning the status and authority of SAC as well as its procedures, including whether the APA applies to regulations adopted under authority of a scant few lines in the annual Appropriations Act.
Presumably pursuant to authority in the Appropriations Act to “establish rules and regulations governing ranges and rates of pay,” SAC adopted the 1987 and 1988 salary regulations which are the subject of this appeal. The regulations were adopted as “Joint Salary Regulations of the Merit System *321Board and the Salary Adjustment Committee.” The 1987 resolution (SR # 8) was expressly stated to have been adopted pursuant to L. 1987, c. 154, the 1987-1988 fiscal year Appropriations Act.
The Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 et seq., was intended to provide safeguards for parties who might be adversely affected by adoption of “administrative rules and regulations” by “State Agencies.” N.J.S.A. 52:14B-4. Thus, the APA requires that prior to adoption of a rule, the agency must: (1) give at least 20 days notice (published in the New Jersey Register) of its intended action, setting out the terms and substance thereof and the manner in which interested persons may present their views; and (2) afford interested parties reasonable opportunity to comment orally or in writing; and (3) fully consider all submissions. See Rutgers Council v. New Jersey Board of Higher Education, 126 N.J.Super. 53, 61-62, 312 A.2d 677 (App.Div.1973).
A state agency is defined in the APA as:
‘State Agency’ or ‘Agency’ shall include each of the principal departments in the executive branch of the State Government, and all boards, divisions, commissions, agencies, departments, councils, authorities, offices or officers within any such departments now existing or hereafter established and authorized by statute to make, adopt or promulgate rules or adjudicate contested cases, except the Office of the Governor. [N.J.S.A. 52:14B-2(a) ].
The APA also defines a rule in N.J.S.A. 52:14B-2(e) as:
‘Administrative Rule’ or ‘Rule,’ when not otherwise modified, means each agency statement of general applicability and continuing effect that implements or interprets law or policy, or describes the organization, procedure or practice requirements of any agency. The term includes the amendment or repeal of any rule, but does not include: (1) statements concerning the internal management or discipline of any agency; (2) intraagency and interagency statements; and (3) agency decisions and findings in contested cases.
Respondents concede that the 1987 and 1988 regulations of SAC (some apparently adopted jointly with the Merit System *322Board2), were not adopted in accordance with the APA and that there is no reference in New Jersey statutes to any “Salary Adjustment Committee”. They also indicate that SAC’s regulations are not given wide general circulation. The regulations are apparently adopted throughout the course of each fiscal year and respondents have advised that they “are recorded in the minutes of the pertinent meeting of the Merit System Board.” The significance of the quoted language is not clear since SAC is obviously not a part of the Merit System Board or of the Department of Personnel or its predecessor. SAC also states that its
directives are sent to all State Employee Negotiating Units representatives, centralized payroll within the Department of Treasury and all state personnel offices. They are also kept on file at the Department of Personnel. In addition, pursuant to the requirements of the Appropriations Act, copies of all SAC regulations are sent to the Legislature. See, e.g., L. 1990, c. 43____
Regarding applicability of the APA to SAC, respondents say that it is a complex question. They take the position that SAC is exempt from the APA’s rulemaking requirements as a result of a perceived legislative intent as well as exemptions in N.J. S.A. 52:14B-2(e)(l) and (2), for “statements concerning the internal management ... of any agency [and] intra-agency and inter-agency statements.”
Respondents maintain that for the past 34 years the Legislature has constituted the three individuals3 referred to in the Appropriations Act to establish rules and regulations governing salary ranges and rates of pay. They argue that this included “salary adjustments for Executive Branch employees,” and point out that the creation of SAC substantially pre-dates *323adoption of the APA in 1968, apparently urging some significance in this latter fact with respect to the applicability of the APA and the Legislature’s intent.4 This argument has little appeal since virtually all of the state departments and agencies predated the APA, and the APA nonetheless generally applies to them. See N.J.S.A. 52:14B-2(a). Moreover, the various State Departments have a continuing existence on what may be considered a more or less permanent basis, rather than the year-long life of SAC under each new annual Appropriations Act.
Respondents argue that reference to the establishment by SAC of “rules and regulations” should be considered “immaterial in evaluating whether SAC’s statements are ‘rules’ within the definition set forth by the APA.” They argue that the phrase “rules and regulations” in the Appropriations Act does not mean that, but instead means “statements,” based on an argument that a prior history of attempted involvement by the *324Legislature directly in the process of setting salaries5 in 1970, see L. 1970, c. 96, at page 474, ended a few years later with a requirement for notification of SAC’s actions to a specified arm of the Legislature.
Whether or not the Legislature may be aware that SAC does not follow the notice and comment procedure of the APA is actually irrelevant. It presumably has received such notice of the regulations as required by the Appropriations Act. Moreover, legislative “inaction” in failing to react to SAC’s actions is a “weak reed upon which to lean” and a “poor beacon” to rely on. 2A Sutherland, Statutory Construction, § 49.10 at 261 (4th ed. 1984 Rev.). See White v. North Bergen Tp., 77 N.J. 538, 545-546, 391 A.2d 911 (1978); Garden State Farms, Inc. v. Bay, 77 N.J. 439, 453, 390 A.2d 1177 (1978).
Furthermore, as noted in the majority opinion, the legislative history of N.J.S.A. 34:15-49, including the history of Assembly Bill 766 of 1984, supports the conclusion that Judges of Compensation were to be paid in accordance with the steps in Range 39, and not by virtue of any supplemental regulation or administrative action which would modify the statutory intent.
Respondents have argued that SAC serves a purpose in assisting and carrying out constitutional responsibilities of the Governor to administer government on a day-to-day basis, and supervise state employees. This argument is unpersuasive. The Departments of Treasury and Personnel, as well as the Merit System Board, and each department head all serve that function. Indeed, the Departments of the Treasury and Personnel have specific missions in that regard. There is also an Office of Employee Relations (see N.J.S.A. 34-.13A-1 et seq.) assigned to the Department of Treasury which deals with salary negotiations.
*325I would reject SAC’s argument that based on legislative intent its “regulations” are exempt from rulemaking requirements of the APA. Legislative intent is not directly relevant to the question of applicability of the APA. The analysis must be whether SAC’s actions violate the APA regardless of whether the Legislature might have believed or intended that the APA requirements were not necessary. Agency directives, rules and regulations have been overturned because they violate the APA, despite claims of legislative intent to the contrary. See, e.g., Petition of Paterson Counseling Ctr., 237 N.J.Super. 240, 246-249, 567 A.2d 282 (App.Div.1989); Board of Educ. of City of Plainfield v. Cooperman, 209 N.J.Super. 174, 202-206, 507 A.2d 253 (App.Div.1986), aff’d as modified 105 N.J. 587, 523 A.2d 655 (1987); State v. Leary, 232 N.J.Super. 358, 364-368, 556 A.2d 1328 (Law Div.1989). It is SAC’s actions that determine whether the APA must be followed.
Adoption of a State Compensation Plan, see In re Senior Appeals Examiners, 60 N.J. 356, 358, 290 A.2d 129 (1972), does not impact here. That is quite different from compliance with language in the Appropriations Act to adopt “rules and regulations.” See also Abramson v. Farrell, 122 N.J.Super. 30, 34-35, 298 A.2d 705 (App.Div.1972).
SAC’s reliance on In re Senior Appeals, 60 N.J. 356, 290 A.2d 129 (1972), on remand Abramson, et al. v. Farrell, 122 N.J.Super. 30, 298 A.2d 705 (App.Div.1972), is not apposite. Although in that case both this court and the Supreme Court discussed salary schedules, the issue of whether the APA applied was not addressed. In fact, hearings were held and the Civil Service Commission contended they “were no different than hearings before an administrative agency or a member thereof with reference to the adoption of proposed rules.” 122 N.J.Super. at 37, 298 A.2d 705.
In addition, SAC argues: “[wjhatever interest the public may have in such decisions does not outweigh SAC’s need for speed and flexibility.” Even if the APA requirements might deprive *326SAC of some speed and flexibility (except for emergency procedures 6), it would hardly be to the extent SAC contends. N.J. S.A. 52:14B-4 requires agencies to give 20 days notice of intended action, and afford interested parties reasonable opportunity to submit arguments, with the agency fully considering all submissions. No reason appears why such requirements could not be complied with in the usual case despite those time constraints. SAC’s interests do not outweigh the public’s interest in knowing how its tax money is spent.
Finally, SAC contends that there is no basis to consider state employees the “regulated public,” because this would “effectively read the intra- and inter-agency exemptions out of the statute.” It concludes: “[b]y definition, any internal agency statement affects agency employees.” That may be true, but not everything that affects agency employees is necessarily an inter-agency statement. See In the Matter of Adoption of Rules Concerning Conduct of Judges of Compensation, N.J.A.C. 12:235-3.11 through 3.23, 244 N.J.Super. 683, 583 A.2d 403 (App.Div.1990). The conceptual problem is the term “regulated public.”
In Woodland Private Study Group v. State, 109 N.J. 62, 75-76, 533 A.2d 387 (1987), it was clear that the dischargers of hazardous waste were the “regulated public” ultimately responsible for cleanup and removal costs, and that those dischargers were entitled to the opportunity for notice and comment under the APA. In Woodland, parties responsible for cleanup of a hazardous waste site challenged an administrative order which limited their participation in development of remedial investigations and feasibility studies for cleanup. Id. at 63-65, 533 A.2d 387. In discussing definitions of internal management, the Supreme Court referred to the Oregon exception for “internal management directives” as covering “communications that ‘affect individuals solely in their capacities as members of the *327agency involved rather than as members of the general public who may have occasion to deal with the agency.’ ” Id. at 73, 533 A.2d 387. SAC claims here that its statements “may also be properly characterized as communications that affect individuals solely in their capacities as State employees.” The Woodland Court gave two examples of internal memoranda: one establishing office hours and another affecting organizational changes within an agency. Those examples are much more limited in their effect on the public than the instant salary regulations.
In the instant appeal, the public in general is not directly “regulated” in the same sense. Although it may be argued that the affected state employees are not the “public” in the sense meant by the term “regulated public,” they are “regulated” in terms of salary decisions. However, the type of regulations challenged by appellants here do affect the public in direct terms because they create policy which involves interpretation of legislation, see Matter of Adoption of Rules, etc., supra, 244 N.J.Super. 683, 583 A.2d 403, and the use of the public’s tax money.
I would reject SAC’s argument, relying on Burke v. Children’s Services Division, 26 Or.App. 145, 552 P.2d 592 (1976), as quoted in Woodland Private Study Group, supra, 109 N.J. at 73, 533 A.2d 387, that its regulations merely address the internal management of state government. Indeed, such an issue was not ever raised in what I consider a comparable case. Matter of Adoption of Rules, etc., supra, 244 N.J.Super. 683, 583 A.2d 403.
In Burke v. Children’s Services Division, an employed mother of three children challenged a directive which terminated a program of direct child care payments under the Aid to Dependent Children Program. 552 P.2d at 593. The court ruled that the directive should have been promulgated with notice and comment under the APA. Id. at 595.
*328However, in Woodland Private Study Group, supra, 109 N.J. at 73, 533 A.2d 387, the Court stated: “We hesitate to adopt the strict rule applied in Burke v. Children’s Services Division, supra.” Instead, the Court adopted the following standard: “whether the agency action has a ‘substantial impact’ on the rights or interests of the parties.” 109 N.J. at 74, 533 A.2d 387.
SAC compares statements “concerning the internal management ... of any agency,” N.J.S.A. 52:14B-2(e)(l), with the Federal Administrative Procedure Act’s requirement that rule-making does not apply to “a matter relating to agency management or personnel,” 5 U.S.C.A. § 553(a)(2). SAC relies on Curlott v. Campbell, 598 F.2d 1175 (9th Cir.1979), where a group of federal employees who lived in Alaska challenged the cost-of-living allowance (“COLA”) rates set by the Federal Civil Service Commission without notice to the affected employees. Id. at 1177. The court held that the APA was “inapplicable because the Commission decision involves a management/personnel matter.” Id. at 1180, n. 8.
On the other hand, Alaniz v. Office of Personnel Management, 728 F.2d 1460, 1462 (Fed.Cir.1984), was a class action suit by federal employees in Alaska who successfully challenged modifications within the administration of the COLA program. The court ruled that these modifications constituted rulemaking subject to the APA. Id. at 1469. It considered these modifications changes in methodology and not “routine corrections or refinements.” Id. at 1467-1468. Alaniz appears more persuasive than Curlott because changes in methodology do alter operation of existing rules, and such changes constitute more than a management matter. The regulations at issue here also constituted changes in methodology when originally adopted, even if subsequent regulations each year have often taken word-for-word formulations from previous years.
The challenged regulations here do not appear to be intraagency, inter-agency or management statements within the *329meaning of the APA exception, they are not merely “statements,” they are regulations. Metromedia, Inc. v. Director Division of Taxation, 97 N.J. 313, 331-332, 478 A.2d 742 (1984), analyzed the criteria to distinguish rule-making from “informal agency action” as well as adjudication:
... [A]n agency determination must be considered an administrative rule when all or most of the relevant features of administrative rules are present and preponderate in favor of the rule-making process. Such a conclusion would be warranted if it appears that the agency determination, in many or most of the following circumstances: (1) is intended to have wide coverage encompassing a large segment of the regulated or general public, rather than an individual or a narrow select group; (2) is intended to be applied generally and uniformly to all similarly situated persons; (3) is designed to operate only in future cases, that is prospectively; (4) prescribes a legal standard or directive that is not otherwise expressly provided by or clearly and obviously inferable from the enabling statutory authorization; (5) reflects an administrative policy that (i) was not previously expressed in any official and explicit agency determination, adjudication or rule, or (ii) constitutes a material and significant change from a clear, past agency position on the identical subject matter; and (6) reflects a decision on administrative regulatory policy in the nature of the interpretation of law or general policy. These relevant factors can, either singly or in combination, determine in a given case whether the essential agency action must be rendered through rule-making or adjudication.
See also Woodland Private Study Group v. State, supra, 109 N.J. at 68, 533 A.2d 387; Matter of Sheriffs Officer, 226 N.J.Super. 17, 22, 543 A.2d 462 (App.Div.1988).
In summary, I would hold that SAC is an agency within the ambit of the APA.7 Its regulations have a substantial impact for various reasons. A significant number of state employees constitute “the public”; the public in general is affected by the salaries of state employees; this type of regulation was not meant to be seen only by the Department of Personnel or the Department of the Treasury; the regulations conflict with the language of a statute, N.J.S.A. 34:15-49; and the regulations regulate more than a narrow select group and are intended to be applied generally, and in future cases. Using the balancing test, SAC’s interests do not outweigh those of the public. *330Hence, the relevant aspects of the challenged regulations come within the criteria in Metromedia, Inc. v. Dir. Div. of Taxation, supra, 97 N.J. at 331, 478 A.2d 742. Thus, the “joint salary regulations” are subject to the APA and were not properly adopted.
SAC’s “rules and regulations” are in my view subject to the APA and are not exempt as intra-agency or inter-agency statements or as management directives. The “regulations” are not the type of “internal guidelines” regarding eligibility to take civil service tests or other matters purely intended to guide internal policy. See Matter of Sheriffs Officer, supra, 226 N.J.Super. 17, 543 A.2d 462. Indeed, the language of the Appropriations Acts under review does not refer to “statements” or “directives” (which can also be characterized as “rules” or “regulations”). It specifically requires by legislative fiat that “rules and regulations” be adopted.
Nothing in the Appropriations Act gives SAC any authority to do more than “establish rules and regulations governing salary ranges and rates of pay.” The Legislature authorized at most a very limited gwasi-legislative type delegation in the annual Appropriations Act. Nothing in the Appropriations Act or any other statute gives SAC gwasi-judicial authority or jurisdiction to resolve disputes.
EXHIBIT A
Appropriations Act References To Adjusting Benefits And Adopting Regulations
ADJUST RULES &
BENEFITS REGULATIONS
A1956, c. 100, p. 435 Yes Yes
A1957, c. 113, p. 449 Yes Yes
A1958, c. 64, p. 440 Yes No-
A1959, c. 106, p. 451 Yes No
A1960, c. 46, p. 384 Yes No
A1961, c. 38, p. 355-356 Yes No
A1962, c. 79, p. 520-521 Yes No
A1963, c. 97, p. 537-539 Yes No
A1964, c. 76, p. 392 Yes No
A1965, c. 112, p. 580-581 Yes No
*331EXHIBIT A—Continued
ADJUST BENEFITS RULES & REGULATIONS
¿1966, c. 33, p. 358 Yes No
¿1967, c. 63, p. 262-263 No No
¿1968, c. 119, p. 361-363 Yes Yes
¿1969, c. 71, p. 218 Yes No
¿1970, c. 96, p. 474 Yes Yes
¿1971, c. 240, p. 1331 Yes Yes
¿1972, c. 73, p. 381 Yes Yes
¿1973, c. 188, p. 542 Yes Yes
¿1974, c. 58, p. 284 Yes Yes
¿1975, c. 128, p. 489 Yes Yes
¿1976, c. 42, p. 222-223 Yes Yes
¿1977, c. 137, p. 643-644 Yes Yes
¿1978, c. 60, p. 299-300 Yes Yes
¿1979, c. 119, p. 464-465 Yes Yes
¿1980, c. 56, p. 348 Yes Yes
¿1981, c. 190, p. 722 Yes Yes
¿1982, c. 49, p. 251 Yes Yes
¿1983, c. 240, p. 945 Yes Yes
¿1984, c. 58, p. 373 Yes Yes
¿1985, c. 209, p. 780 No Yes
¿1986, c. 41, p. 289-290 No Yes
¿1987, c. 154, p. 787 No Yes
¿1988, c. 47, p. 348 No Yes
¿1989, c. 122, p. 690 No Yes
¿1990, c. 43, p. No Yes

An agreement by the members of SAC to consider themselves within the umbrella of the Department of Personnel would not be the equivalent of being "allocated by law.” That constitutional requirement means that the authorizing statute must make the allocation to the appropriate executive branch agency. See Sprissler v. Pennsylvania-Reading S.S. Lines, 45 N.J. 127, 134-135, 211 A.2d 783 (1965).


The Merit System Board is within the Department of Personnel, N.J.S.A. 11A:2-1. Its powers and duties are set forth in NJ.S.A. llA:2-6. It is given no authority in the annual Appropriations Act.


Prior to establishment of the Department of Personnel the President of the Civil Service Commission was one of the members.


In appropriations laws going back to at least 1956, "salary adjustments and salary increases" were at various times to be authorized by "regulations.” Thus, L. 1956, c. 100, at 432-433 provided:
The President of the Civil Service Commission, the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury shall prescribe such equitable rules and regulations as may be necessary to implement the provisions of this appropriation----
Similar language was in effect for 1957. No such language appears starting with L. 1958, c. 64, at p. 440 through L. 1967, c. 63, at p. 63. Starting again with L. 1968, c. 119, at page 361 and to date the annual Appropriations Acts have generally referred to rules and regulations regarding salary adjustments and for normal salary increments. Beginning with L. 1982, c. 49, at p. 251 and annually thereafter timely notification of the rules and regulations was to be given to the Subcommittee on Personnel of the Joint Appropriations Committee or the Joint Budget Oversight Committee, or its successor. Also, since at least 1956 three officials in the Executive Branch of government were designated in each annual Appropriations Act to either adopt regulations or approve salary adjustments and merit salary increments, or both. The tenor of each act was that a salary adjustment was an increase in benefits. For a compilation of the relevant citations to annual Appropriations Acts see Exhibit A attached.


The Legislature’s involvement in salaries was also made more attenuated by the process of collective negotiation mandated by the Public Employee Relations Act, N.J.S.A. 34:13B-1, et seq.


See N.J.S.A. 52:14B-4.4.


There would seem to be no dispute that the Merit System Board also meets the APA definition of an agency.